2.	 Mr. President, I should like to congratulate you on your election to the presidency of the thirty-sixth session of the General Assembly. We are familiar with your reputation as a skillful and experienced diplomat, and that will surely guarantee success in the conduct of these meetings.
3.	I am also pleased to congratulate your worthy predecessor, Mr. Rudiger von Wechmar of the Federal Republic of Germany, on the efficient manner in which he discharged his task during his presidency.
4.	It is fitting and proper to pay a tribute to the SecretaryGeneral for his diplomatic tact and for the outstanding and balanced manner in which he has directed the sensitive tasks of the Secretariat.
5.	America is in mourning. Romulo Betancourt has achieved immortality. This man, a champion of democracy in Venezuela, overcame party differences to rescue the democratic and social values of his country from the clutches of totalitarianism. Today in their hearts the Salvadorians feel they have lost a friend. The strengthening of democracy in America is a source of solace to us and inspires us to continue his fight. We ask our Venezuelan brothers to permit us to share their grief.
6.	We wish to reaffirm from this rostrum the line that we have followed in fighting for our own national sovereignty and political independence. Consequently, we reject all attitudes of expansionism, hegemony and subjugation. Thus we take note of this twentieth anniversary of the founding of the doctrine and practice of nonalignment, with the authentic and genuine philosophy of which the Government of El Salvador agrees.
7.	In taking stock of international events over the past few months, it is obvious that there is a deficit for world peace. Sources of international tension have multiplied. If we add to this that relations between the superPowers have worsened, we can conclude that the world is taking steps backwards. The struggle between the superPowers to win new areas of influence.and to win supporters of a given political plan in areas far from their countries with different cultural values is largely responsible for the deterioration of the international situation.
8.	On the pretext of giving assistance to nationalist positions, there are attempts to inject ideas or to impose models, covertly at first and openly later, which are not in keeping with the special features of the peoples concerned, using propaganda and subversion, trying to divide society, fomenting class hatred and promoting existing disparities in order then to pose as redeemers of situations in which, as if by magic, underdevelopment disappears and peace arrives. We believe that genuine nationalism  which responds to the conditions of its own environment and therefore rejects any transplant of foreign models, as they are not the product of the needs and desires of a country's nationals must assert itself.
9.	Conflicts in sensitive areas such as the Middle East seem not only to be becoming permanent but at times to threaten to spread dangerously close to a conflagration of major proportions. When speaking of the Middle East, the ArabIsraeli conflict comes to the foreground. New initiatives in the search for peace are welcome. In this context we support the efforts of Prince Fahd of Saudi Arabia as set forth in his proposal of last August. We must not lose sight of the fact that the formula for understanding lies in adequate treatment between the solution of the Palestinian problem, which is the kernel of the matter, and recognition of the security and survival of the State of Israel. El Salvador cannot condone the acquisition of territory by the use of force, nor can it accept threats against the existence of a State.
10.	The development of events in Lebanon, with the violations of territory and the bombings staged there, is one more ingredient in this explosive situation. We can only deplore these acts.
11.	In the same context, we condemn the air attack on the Iraqi nuclear reactor.
12.	The Mediterranean area, with its long tradition of culture, is an area that has been a theater of conflicts. However, there is good reason to hope that, thanks to the diplomatic tact demonstrated throughout these many years
by the United Nations Secretariat, a lasting settlement can be found through inter-communal talks, with the aim of preserving the territorial integrity, sovereignty and political independence of Cyprus, its desire to adhere to non alignment, and the harmonious life of its two communities.
13.	While many local conflicts are becoming more serious, the nuclear disarmament outlook is not promising. The possibility of an atomic world holocaust is present every day, while new arms of mass destruction are developed in a competition between the superPowers to achieve the most sophisticated techniques for annihilation. It has been repeated ad nauseam by many countries in this forum that if a small percentage of the amounts spent on the nuclear arms race were spent instead to finance development, the world would have higher living standards than it has now. If we cannot reverse the nuclear arms race, theft we can only hope that common sense will prevail for the benefit of mankind. The last quarter of a century could be characterized by the fostering of such international scourges as terrorism, but this folly cannot extend to the point at which civilization is destroyed by a world conflagration.
14.	One of the fundamental principles of international law is the repudiation of invasion of national territory by foreign forces. This is a violation of the very essence of the concept of sovereignty. El Salvador could never tolerate the occupation of its territory, whatever the motive or supposed justification, and it is this principle on which it bases its attitude to events elsewhere. For this reason we view with sympathy all recommendations coming from the United Nations or from any other State, without any ideological distinctions, which are aimed at upholding this principle when it is violated. Moreover, it must be kept in mind that when this basic tenet of the Charter of the United Nations is violated, it unfortunately leads, to the human tragedy of refugees fleeing from armed invasions by foreign troops, which constitutes a major human disaster. In accordance with the foregoing observations, we shall support any draft resolution aimed at the cessation of foreign occupation, such as has occurred in Afghanistan and Kampuchea.
15.	The recently held eighth emergency special session of the General Assembly, devoted to the question of Namibia, demonstrated once more the dangerous situation for international peace and security created by the conduct of South Africa. Its refusal to comply with Security Council and General Assembly resolutions aimed at the independence of Namibia, together with recent events involving punitive expeditions into the territory of neighboring countries, are a check to the continuing hopes and efforts towards the proposed settlement. Indeed these acts mean an increase in armed conflict and an expansion of the conflict. El Salvador, for reasons of principle, vigorously condemns South Africa's armed incursions, and we urge acceptance of the concept of a demilitarized zone along all these borders.
16.	Regrettably, when speaking of South Africa, we must at the same time speak of apartheid, an odious system which persists to this day and is the cause of continuing violence. Consequently, until institutionalized discrimination is eliminated, as a cause of frustration and weakness, bloodshed will continue.
17.	Peace and development as abstractions are separate ideas, but in practice they become interdependent in that one cannot exist without the other. Our commitment then must be to make tireless efforts in both directions.
18.	As regards the question of global negotiations, my Government views with sympathy the recent momentum that has been given to initiate the NorthSouth dialog, and we hope that the proposed meetings will yield promising results.
19.	Our country favors economic cooperation among developing countries. This is a valuable instrument in the SouthSouth dialog, and we are convinced it will lead to the economic development of our peoples. The agreements reached by the Group of 77 at the High Level Conference on Economic Cooperation among Developing Countries, held at Caracas in May this year, deserve our support.
20.	After arduous and delicate negotiations, the Third United Nations Conference on the Law of the Sea, having made praiseworthy progress in many areas, lost the momentum that it had gained. There is a threat to reconsider the philosophical concept of the common heritage of mankind as regards the seabed, with all the consequences that would ensue. El Salvador, which has made substantial contributions to the negotiations, is very concerned by the line which has been taken, but it is our hope that negotiations will conclude in 1982.
21.	The United Nations, one of whose objectives is to create a system of international peace and security and vast economic, social, cultural and humanitarian programs, must not become a sounding board for propaganda about purely domestic conflicts. This would distort the purposes of the Organization and harm its reputation. Resolutions having no ethical basis, realism or good faith would be mere pieces of paper with no practical content. The road to the revitalization of the world Organization is not through intervention in the internal affairs of a State, or whatever pretext, because what is not permissible for any individual State is also prohibited for several or many States together, in accordance with the rule universally accepted in any code of international conduct that what concerns the institutional structure of a State or its future must be resolved exclusively by that State. The best service that can be rendered to the cause of peace is not to intervene in the internal affairs of another State. Here I would recall Article 2, paragraph 7, of the Charter, which says:
"Nothing contained in the present Charter shall authorize the United Nations to intervene in matters which are essentially within the domestic jurisdiction of any state or shall require the Members to submit such matters to settlement under the present Charter."
22.	If we wish to strengthen the Organization, we must not yield to demagoguery or extremism. We must not select or exclude topics for ideological reasons. Finally, we must avoid the absurdity of irrational resolutions whose sole purpose is to encourage violent attitudes.
23.	Thanks to the unremitting efforts and good will of the Government of Honduras and the present Government of El Salvador, on 30 October 1980 we signed a general peace treaty between the two countries. By virtue of this agreement, relations of friendship and mutual respect are at the highest possible level for the benefit of our peoples. El Salvador is at present involved in no dispute to use the term in the Charter with the countries with which we share territorial borders, much less with more distant countries. We have made reciprocal efforts with our Central American brothers to promote plans for cooperation in the isthmus. It must be recognized that in the signing of this international instrument the Organization of American States played an important role.
24.	The regional organizations, which by their very nature, their proximity and the cultural roots of their members can understand more clearly the interpretation of what happens in their respective regions, are called to play a leading role in matters of international peace and security. Political logic requires that they play a primary part, as is recognized by the Charter of the United Nations. Only States with no faith in the moral and legal strength of their arguments will try to repudiate, because of the localization and, gravity of a conflict, an international system which is structured from the regional to the global scale. One result of such mad action could be to disrupt the harmony between regional organizations and the world Organization, with all the dangers that that would involve.
25.	To strengthen international law in toto, we must not weaken the parts that make up the whole. Only in this way can an integrated system function. It has been the constant practice in this world Organization not to deal with situations which have been dealt with in regional organizations. The Organization of American States [Q4S] and the Organization of African Unity [OAU] have carried out exemplary and praiseworthy work in coordination between both spheres.
26.	In the sociological dynamics of a political process, no State, no countries bound by ideological ties or for reasons of opportunism, no international political group has the capability to impose stubbornly its will on another country through control of events there, contrary to the wishes of the majority of its people.
27.	Furthermore, full support for the bask norms of international law including, of course, the principle of good faith is a sine qua non for any peace initiatives.
28.	If, because of circumstances in any part of the world, there are events which have given the advantage to certain philosophical or political currents, this does not necessarily mean that neighboring countries must adopt the same course of action, because what might be right for one country might well be a disaster for others. To resist the apparent advantages of immediate political gains, which are merely illusory compared with the legitimate, stable, proper national interests, is a choice requiring a pragmatic, intelligent decision. The long term must be thought about, and not the emotional attitudes of the present. In this choice one must resist those who take advantage of juvenile passions and incite the social hatred of the dispossessed, pushing them towards irredentist violence, like those who wish to return at all costs, using violent means, to a status quo which is no longer relevant because it is unjust. Both forms of conduct are worthy of condemnation because they lead to the destruction of human lives in a fratricidal struggle.
29.	It is never too late to learn the lessons of bitter experience, to turn one's back on irrationality and to move in the direction of concord.
30.	El Salvador is ready to continue to cooperate in a resolute manner to promote an atmosphere of confidence among the brother States of the region, for our international conduct will always show our attachment to the principles of the Charter, principally those that promote mutual respect and respect for the sovereignty of other States and for the principle of nonintervention in internal affairs. No one can legitimately say that my country has violated those principles or provoked conflicts with other countries in the area. We have been tolerant about the attitudes of others when those attitudes were at variance with international law and with the requirements of harmony among sovereign nations, because it is our hope that such behavior will be corrected as a sign of political maturity and respect for international law. It cannot validly be claimed from the ethical, juridical or political point of view that so-called solidarity of organizations or movements which share an ideology is enough to discard the entire framework of fundamental principles of international law which were accepted and agreed to by all the States here when they signed the Charter of the Organization.
31.	El Salvador has endeavored, and will continue to endeavor, to promote genuine cooperation for reciprocal benefits in Central America. My country is aware that in Central America certain political events have occurred which have created different models for economic and social development. In accordance with this philosophy, on 15 August this year, the Ministers for Foreign Affairs of El Salvador and the countries of the Central American isthmus signed the Declaration of Tegucigalpa.11 wish to quote certain preambular and operative paragraphs from that Declaration, relating to international cooperation:
"Considering that those initiatives offer the countries of the Central American Isthmus opportunities that should be exploited, in the understanding that such cooperation is not to interfere with national objectives of any kind or with the manner in which each country proposes to achieve those objectives;
"1. Reaffirm the intention to work toward integral development of their countries so as to improve the spiritual and material wellbeing of all the inhabitants, within the framework of the development strategy that each of the countries sovereignly adopts;
"3. Call upon the international community to cooperate with the countries of the Central American Isthmus in internal and intraregional efforts they make to eliminate the obstacles to their development, through concerted and determined action which takes account of the priorities that each of those countries has established, independently of the manner elected to achieve them, and which reinforces the existing coordination and complementation of economic development among the countries in the region."
32.	Our philosophy of regional international relations is one of cooperation and mutual respect.
33.	Central America is more than a region made up of countries; it is a symbol of historic brotherhood and unity.
34.	May I here extend to Belize a warm welcome to the Organization. El Salvador has always believed that Belize because of its special position, the product of history and geography can be the integrating bridge between Central America and the Caribbean. It is our hope that the matters awaiting settlement with the sister and neighboring Republic of Guatemala will be resolved satisfactorily for both parties on the bases of understanding previously negotiated. We hope that they will renew their talks in the spirit of concord and understanding set out in that document.
A
35.	We wish also to welcome Vanuatu, the other independent State that has recently joined the international community.
36.	El Salvador does not wish to be the subject of a dispute nor shall we allow that to happen. Neither do we wish to be prey to the hegemonistic ambitions of the great Powers, nor do we consider ourselves the natural zone of influence of any State. Our people, proud by heritage and vocation, the product of a miraculous melting pot of mixed races, insists upon being master of its own destiny. We are convinced of the sureness of our people's judgment, and we know that the path of hope lies before us, leading to a more just and more humanitarian society imbued with true social content.
37.	We have emphasized time and again that El Salvador's problems must concern Salvadorians alone. Consequently, solutions must be sought on a national basis, taking into account the idiosyncrasies of the people, democracy as we know it in our country and our search for social justice, essential elements in the consolidation of peace and national harmony.
38.	Nevertheless, we wish to explain from this rostrum certain aspects of these complicated problems, not to invite any country to meddle in our domestic affairs and thus violate the principle of nonintervention, but that there may be a proper appreciation of what is happening in El Salvador and the path to solution which we Salvadorians consider best.
39.	My Government, in spite of the prevailing violence, has persisted in its determination to build a democratic, participatory and pluralistic society, where man can enjoy a more just and more humane and interdependent life in peace. We have not been deterred by the impetuous attacks of extremists, whose terrorist activities have increased because of the external support they receive from those who want El Salvador to have a totalitarian system.
40.	Thus we have continued to strengthen the structural changes proven over time, basically consisting of nationalization of the banks and of foreign trade and the most thorough agrarian reform in Latin America, in the firm conviction that with their development and in a climate of peace, they will overcome poverty and the backwardness from which our country has suffered for so long.
41.	Politically, we are already coming to the decisive stage of implementing the electoral process which our Foreign Minister announced barely a year ago in this forum as a means of allowing our people to determine their own destiny in a democratic way for the first time. Not only has the timetable been strictly adhered to, but measures for internal detente have been advanced, the most important being the political draft which, as President of the Revolutionary Junta of the Government, I announced on 15 September last, the date on which we commemorate our independence.
42.	The Government of El Salvador considers that the solution of the present crisis in the country must essentially be political and democratic in nature. We feel that the electoral process, representing as it does a beginning, is the right way to bring about that democratic settlement, whose fundamental element is dialog. It must be an inter-party dialog open to every political party regardless of its ideology.
43.	From that inter-party dialog the necessary conditions and machinery will be created to ensure the smooth functioning of the democratic process and the proper results of elections. My Government has appealed to every political party and other political groups interested in participating to join in that electoral dialog. At the same time, an appeal has been made to the Movimiento Nacional Revolucionario and Union Democratica Nacionalista political parties which are recognized as such by the law and are part of the Frente Democratico Revolucionario to set aside their hostile attitudes and take part in the inter-party dialog, to debate, study and implement all aspects relating to the electoral process, as the sole democratic solution open to the Salvadorians.
44.	The Frente Democratico Revolucionario has also been invited to cease its armed struggle, become a political party and take part in the electoral process, setting aside its attempt to sabotage, by continued recourse to violence, the results of elections which will be fair, free and legitimate. Consequently, it must choose between the road of peace and the tortuous path of terrorist violence.
45.	My Government's expressed desire for peace and concord completely excludes any negotiations or dialog with organized armed sectors. Of course, any group of that kind which lays down its weapons could participate in the electoral process.
46.	It is that proposal for peace, concord and national harmony that I am placing before all the peoples of the world represented here in this great forum. To all of you, representatives of all countries, I solemnly state that in this great democratic crusade to bring about peace and national unity, we are prepared to devote all our energy, all our goodwill and all our soul to establishing the best possible conditions under which the Salvadorians can determine freely, at the ballot box, the fundamental characteristics of our new homeland, elect a constituent assembly which will have to determine, in a new political constitution, the basic foundations of a democratic, egalitarian, interdependent and just society.
47.	The internal economic, social, cultural and political causes of domestic violence and the present crisis are being, overcome by the necessary structural reforms. We now have a political timetable leading to free elections, which should allow a truly objective solution of the crisis.
48.	These efforts being made by Salvadorians must be accompanied by efforts to eliminate external factors which serve to complicate the problem.
49.	May I express a final thought. The conflicts and differences among the great do not help democracy, but the clamor of the small is necessary for the survival of the ideal of mankind, an ideal that has been muffled by the noises of a materialist civilization which has willfully deprived itself of its eyes and ears.
50.	In this world any clamor may seem useless. I am saying this because I know about the hundreds of millions of men, women and children who gnaw at their despair and struggle in discouragement in so many parts of the world, because the sun never seems to set on the kingdom of injustice.
51.	If God listens the the clamor of the small, why should not the leaders of the great nations, the powerful nations, the developed nations, do likewise? Let them not rely on the fear caused by their weapons and their actions because it is precisely that fear that they should fear.
